       Case 1:96-cv-08414-KMW Document 3021-1 Filed 11/04/19 Page 1 of 17

                                                                                USDSSDNY
                                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- ------    X
                                                                                DOC#: - - - - - - - - - = - -
ELSA GULINO, MA YLING RALPH, PETER WILDS ,                                      DATE FILED:      , , / 1a
                                                                                                    £
                                                                                                         ftq
and NIA GREENE, on behalf of themselves and all others
similarly situated,                                                            96 Civ. 8414 (KMW)

                                    Plaintiffs,
                                                                                      K,M~
            - against -                    [PROOOSED]
                                           JUDGMENT
THE BOARD OF EDUCATION OF THE CITY SCHOOL: FOR
DISTRICT OF THE CITY OF NEW YORK,          JULIO
                                           DELANCER
                                    Defendant.
- -------------------------------------------------- -------------------   X



WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City ofN Y, Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
Julio De lancer ("Claimant") is a member of that class and submitted an individual demand for
damages on August 23, 2018;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435] ; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master held hearings on November 26, 2018 and March 12, 2019, with
respect to Mr. Delancer' s demand for damages and Defendant's objections;

WHEREAS , the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008];

WHEREAS, the Board of Education of the City School District of the City of New York
("BOE") and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Supplemental Index of
Exhibits (collectively referred to as the "Classwide Exhibits") filed with the Court, [ECF No.
1837];

WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for Julio
Delancer, annexed hereto as Exhibit 1, that he recommended the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master's
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
R\ll, of Civil PrQc~~hm: ~4(1;,)i

                                                            1
     Case 1:96-cv-08414-KMW Document 3021-1 Filed 11/04/19 Page 2 of 17




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Julio Delancer (Exhibit 1) are adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Mr. Delancer will have
judgment against the BOE as follows:

   1. Backpay in the amount of $8,118;

   2. LAST Fees in the amount of $740;

   3. Pre-judgment interest calculated to be $2,634; and

   4. Pension-related relief pursuant to the terms of the Court's Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Mr. Delancer will be entitled
to the following non-monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:

         a. Incorporate the findings of fact contained in the "Counterfactual Pension Damages
            Input" section, Section II(E) of Exhibit 1;

         b. Incorporate Mr. Delancer's counterfactual monthly service history, as listed on
            Exhibit B to the Findings of Fact and Conclusions of Law for Julio Delancer; and

         c. Incorporate the findings of fact contained in the "Retroactive Seniority Adjustment"
            section, Section II(F) of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master's recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master's Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated:    / / / 45'   (t tj                      ENTERED:




                                                 2
